DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 5,695,873) in view of Kumar (US 6,656,641) and further in view of Jang et al. (WO 01/99220).
Regarding claims 1 and 11, Kumar et al. discloses in Figs 1-5, a composite electrolyte (C4/L47-67) comprising: a binder comprising 20 – 50 wt% (C4/L51-52) of a total weight of the composite electrolyte (C4/L47-67), the binder being PEO (C4/L51-52); and a ceramic filler (C3/L42-47) comprising 50 – 60 wt% of the total weight (C3/L42-47) of the composite electrolyte, the ceramic filler being aluminum oxide, silicon oxide, magnesium oxide (C3/L42-47).
Kumar et al. does not explicitly disclose the filler has a cross-sectional diameter from 50 – 150 nm, with particle max dimension ranging from 10 nm to 100 microns.
Kumar discloses in Figs 1-4, a composite electrolyte (C1/L15-16) including a polymer (C3/L20-24) and ceramic filler (C3/L29-34).  The ceramic filler has diameter of 19 mm (C4/L33) with max 100 nm (C3/L39).  This particle size enhances low temperature conductivity (C3/L38-42).
Kumar and Kumar et al. are analogous since both deal in the same field of endeavor, namely, composite electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the filler of Kumar et al. at the size of the filler of Kumar to enhance low temperature conductivity and thus overall battery performance.

Kumar et al. also does not explicitly disclose a porosity greater than 50% comprising a plurality of submicron pores.
Jang et al. discloses a composite electrolyte (Abstract) comprising a binder (P11/L4-24) and a ceramic filler (P8/L1-5).  The composite electrolyte has a plurality of submicron pores and porosity greater than 50% (P16/L1-4).  This configuration enhances mechanical strength and conductivity of the electrolyte (P15/L23-27 – P16/L1-4).
Jang and Kumar et al. are analogous since both deal in the same field of endeavor, namely, composite electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the composite electrolyte of Kumar et al. of the pores and porosity of Jang to enhance mechanical strength and conductivity of the electrolyte.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725